Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (this “Agreement”) is dated as of July 28,
2020, between NeuroOne Medical Technologies Corporation, a Delaware corporation
(the “Company”), and each purchaser identified on Exhibit A hereto (each,
including its successors and assigns, a “Purchaser” and collectively, the
“Purchasers”).

Recitals

Whereas, on the terms and subject to the conditions set forth in this Agreement
and pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended, and
Rule 506 promulgated thereunder, the Company desires to issue and sell to each
Purchaser, and each Purchaser, severally and not jointly, desires to purchase
from the Company, securities of the Company as more fully described in this
Agreement;

Whereas, the Company has authorized, upon the terms and conditions stated in
this Agreement, the sale and issuance of an aggregate of up to one hundred
thirty five thousand dollars ($135,000) in value (or such higher amount as the
Board of Directors of the Company shall determine, the “Total Amount”) in shares
of the Company’s common stock, par value $0.001 per share (the “Common Stock”)
in the manner and upon the terms and conditions hereinafter set forth herein;
and

Whereas, at each Closing (as hereinafter defined), each Purchaser, severally and
not jointly, wishes to purchase, and the Company wishes to sell, upon the terms
and conditions stated in this Agreement, that number of shares of Common Stock
set forth on Exhibit A attached hereto.

Agreement

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:

ARTICLE 1
DEFINITIONS

1.1              Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms have the
meanings set forth in this Section 1.1:

“Additional Registration Statement” shall have the meaning ascribed to such term
in Section 5.1(a).

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.



1

 



“Agreement” shall have the meaning ascribed to such term in the preamble.

“Board of Directors” means the board of directors of the Company.

“Closing” shall have the meaning ascribed to such term in Section 2.2(a).

“Commission” and/or “SEC” means the United States Securities and Exchange
Commission.

“Common Stock” shall have the meaning ascribed to such term in the preamble.

“Company” shall have the meaning ascribed to such term in the preamble.

“Derivative Transaction” shall have the meaning ascribed to such term in
Section 4.2(b).

“Effective Date” means the date that a Registration Statement is first declared
effective by the SEC.

“Effectiveness Period” shall have the meaning ascribed to such term in
Section 5.1(b).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder.

“GAAP” shall have the meaning ascribed to such term in Section 3.8.

“Indemnified Party” shall have the meaning ascribed to such term in
Section 5.4(c).

“Indemnifying Party” shall have the meaning ascribed to such term in
Section 5.4(c).

“Initial Closing” shall have the meaning ascribed to such term in
Section 2.2(b).

“Initial Registration Statement” has the meaning set forth in Section 5.1(a).

“Intellectual Property” means (i) worldwide patents, patent applications,
invention disclosures and other rights of invention, filed with any governmental
authority, and all reissues, divisions, renewals, extensions, provisionals,
continuations and continuations-in-part thereof and all reexamined patents or
other applications or patents claiming the benefit of the filing date of any of
the foregoing; (ii) worldwide (A) registered trademarks and service marks and
registrations and applications for such registrations, and (B) unregistered
trademarks and service marks, trade names, fictitious business names, corporate
names, trade dress, logos, product names and slogans, including any common law
rights; in each case together with the goodwill associated therewith;
(iii) worldwide (A) registered copyrights in published or unpublished works,
mask work rights and similar rights, including rights created under Sections
901-914 of Title 17 of the United States Code, mask work registrations, and
copyright applications for registration, including any renewals thereof, and
(B) any unregistered copyrightable works and other rights of authorship in
published or unpublished works; (iv) worldwide (A) internet domain names;
(B) website content; (C) telephone numbers; and (D) moral rights and publicity
rights; (v) any computer program or other software (irrespective of the type of
hardware for which it is intended), including firmware and other software
embedded in hardware devices, whether in the form of source code, assembly code,
script, interpreted language, instruction sets or binary or object code
(including compiled and executable programs), including any library, component
or module of any of the foregoing, including, in the case of source code, any
related images, videos, icons, audio or other multimedia data or files, data
files, and header, development or compilations tools, scripts, and files, and
(vi) worldwide confidential or proprietary information or trade secrets,
including technical information, inventions and discoveries (whether or not
patentable and whether or not reduced to practice) and improvements thereto,
know-how, processes, discoveries, developments, designs, techniques, plans,
schematics, drawings, formulae, preparations, assays, surface coatings,
diagnostic systems and methods, patterns, compilations, databases, database
schemas, specifications, technical data, inventions, concepts, ideas, devices,
methods, and processes; and includes any rights to exclude others from using or
appropriating any Intellectual Property rights, including the rights to sue for
or assets claims against and remedies against past, present or future
infringements or misappropriations of any or all of the foregoing and rights of
priority and protection of interests therein, and any other proprietary,
intellectual property or other rights relating to any or all of the foregoing
anywhere in the world.



2

 



“Losses” means any and all losses, liabilities, obligations, claims,
contingencies, damages, costs and expenses, including all judgments, amounts
paid in settlements, court costs and reasonable attorneys’ fees and costs of
investigation.

“Material Adverse Effect” means a material adverse effect on (i) the assets,
liabilities, results of operations, condition (financial or otherwise),
business, or prospects of the Company taken as a whole, or (ii) the ability of
the Company to perform its obligations under the Transaction Documents.

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Price Per Share” shall have the meaning ascribed to such term in Section 2.1.

“Principal Purchasers” means, as of any time, the Purchaser or Purchasers
holding or having the right to acquire, as of such time, at least a
majority-in-interest of the total number of Shares.

“Principal Trading Market” means the Trading Market on which the Common Stock is
primarily listed on and quoted for trading.

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, a partial proceeding, such as a deposition),
whether commenced or threatened in writing.

“Prospectus” means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus including post-effective amendments, and all material incorporated by
reference or deemed to be incorporated by reference in such Prospectus.

“Purchasers” shall have the meaning ascribed to such term in the preamble.



3

 



“Registration Statement” means each registration statement required to be filed
under ARTICLE 5, including the Initial Registration Statement, all Additional
Registration Statements, and, in each case, the Prospectus, amendments and
supplements to such registration statement or Prospectus, including pre- and
post-effective amendments, all exhibits thereto, and all material incorporated
by reference or deemed to be incorporated by reference in such registration
statement.

“Registrable Securities” means the Shares and any shares of Common Stock issued
as a dividend or other distribution with respect to, or in exchange for, or in
replacement of, the Shares, provided, that the holder of such Shares has
completed and delivered to the Company a Selling Stockholder Questionnaire; and
provided further, that the Shares shall cease to be Registrable Securities upon
the earliest to occur of the following: (A) sale by any Person to the public
either pursuant to a registration statement under the Securities Act or under
Rule 144 (in which case, only such Shares sold shall cease to be Registrable
Securities) or (B) becoming eligible for sale by the holder thereof pursuant to
Rule 144 without volume or manner of sale restrictions.

“Rule 144,” “Rule 415,” and “Rule 424” means Rule 144, Rule 415 and Rule 424,
respectively, promulgated by the Commission pursuant to the Securities Act, as
such Rules may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.

“SEC Reports” shall have the meaning ascribed to such term in Section 3.7.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.

“Selling Stockholder Questionnaire” shall have the meaning ascribed to such term
in Section 5.2(g).

“Shares” or “Securities” means the shares of Common Stock purchased and sold
under this Agreement.

“Subsequent Closing” shall have the meaning ascribed to such term in
Section 2.2(c).

“Trading Day” means a day on which the Principal Trading Market is open for
trading.

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the OTCQB,
the NYSE MKT, the NASDAQ Capital Market, the NASDAQ Global Market, the NASDAQ
Global Select Market, or the New York Stock Exchange (or any successors to any
of the foregoing).



4

 



“Transaction Documents” means this Agreement and all exhibits and schedules
thereto and hereto and any other documents or agreements executed in connection
with the transactions contemplated hereunder.

“Transfer Agent” means Action Stock Transfer Corporation, the current transfer
agent of the Company, and any successor transfer agent of the Company.

“Voting Commitment” shall have the meaning ascribed to such term in
Section 4.2(a).

ARTICLE 2
PURCHASE AND SALE

2.1              Purchase and Sale. Subject to and upon the terms and conditions
set forth in this Agreement, at each Closing, the Company shall issue and sell
to each Purchaser, and each Purchaser shall, severally and not jointly, purchase
from the Company, such number of the Shares equal to the quotient resulting from
dividing (i) the Subscription Amount for such Purchaser, as indicated opposite
such Purchaser’s name on Exhibit A attached hereto, as it may be amended (the
“Subscription Amount”) by (ii) $1.80 (the “Price Per Share”), rounded down to
the nearest whole Share.

2.2              Closings.

   (a)               The sale and purchase of the Shares may occur in one or
more closings (each a “Closing” and collectively, the “Closings”). Each Closing
shall be held at the offices of Honigman LLP at 650 Trade Centre Way, Suite 200,
Kalamazoo, Michigan 49002 at 10:00 a.m., local time, or at such other time and
place upon which the Company and the Purchasers purchasing the Shares at such
Closing shall agree.

   (b)              Subject to the satisfaction (or waiver) of the conditions
set forth in Section 2.5 below, the initial closing of the sale and purchase of
the Shares under this Agreement (the “Initial Closing”) shall take place as soon
as practicable after the Company has accepted commitments for the purchase of
the Shares having an aggregate Subscription Amount of not less than One Hundred
Thousand Dollars ($100,000.00).

   (c)               At any time after the Initial Closing, to the extent that
(A) Purchasers participating in the Initial Closing, and/or (B) additional
Purchasers reasonably acceptable to the Company (“Additional Purchasers”), agree
by execution of a counterpart of this Agreement to purchase Twenty-Five Thousand
Dollars ($25,000) or any greater amount in value (unless such minimum amount is
waived by the Company) of the Shares at the Price Per Share, the Company shall,
within ten (10) days thereafter, hold additional Closings with respect to the
purchase of such Securities (each a “Subsequent Closing”); provided, however,
each Additional Purchaser shall agree by execution of a counterpart signature
page to this Agreement to purchase additional Shares under the terms and
conditions set forth in this Agreement, the Company shall prepare and attach an
amended Exhibit A reflecting such Additional Purchaser, which amended Exhibit A
shall become the Exhibit A for all purposes of this Agreement, and thereafter
such Additional Purchaser shall be deemed a Purchaser for all purposes under
this Agreement and shall be bound by all of the obligations as a Purchaser
hereunder; provided further, however, that the aggregate Subscription Amount of
all of the Purchasers, including the Additional Purchasers, shall not exceed the
Total Amount. No action or consent by the other Purchasers shall be required for
such joinder to this Agreement by such Additional Purchasers. The terms of the
transactions consummated at each Subsequent Closing shall be identical to the
terms consummated at the Initial Closing, excepting only the date of issuance of
the Securities.




5

 

 

2.3          Payment. At each Closing, (a) each Purchaser purchasing the Shares
at such Closing shall pay to the Company such Purchaser’s Subscription Amount as
indicated on Exhibit A attached hereto in United States dollars and in
immediately available funds, by wire transfer to the Company’s account as set
forth in instructions previously delivered to such Purchaser, (b) the Company
shall instruct the Transfer Agent to deliver shares to each Purchaser in book
entry form.

2.4          Deliveries.

(a)           The Company. On or prior to the applicable Closing, the Company
shall deliver or cause to be delivered to each Purchaser a copy of this
Agreement duly executed by the Company.

(b)            The Purchasers. On or prior to the applicable Closing, each
Purchaser shall deliver or cause to be delivered to the Company the following:

(i)                 this Agreement duly executed by such Purchaser;

(ii)              a fully completed and duly executed Accredited Investor
Qualification Questionnaire in the form attached hereto as Exhibit B;

(iii)            a fully completed and duly executed Bad Actor Questionnaire in
the form attached hereto as Exhibit C; and

(iv)             such Purchaser’s Subscription Amount as indicated on Exhibit A
attached hereto attributable to such Closing by wire transfer to the account
specified by the Company.

2.5           Closing Conditions.

(a)            The obligations of the Company hereunder with respect to any
Purchaser in connection with the Closing are subject to the following conditions
being met:

(i)                 the accuracy in all material respects on the Closing of the
representations and warranties of such Purchaser contained herein (unless as of
a specific date therein in which case they shall be accurate as of such date);

(ii)              all obligations, covenants and agreements of such Purchaser
required to be performed at or prior to Closing shall have been performed in all
material respects;

(iii)            the delivery by such Purchaser of the items set forth in
Section 2.4(b) of this Agreement; and



6

 



(b)            The respective obligations of the Purchasers hereunder in
connection with the Closing are subject to the following conditions being met:

(i)                 the representations and warranties made by the Company in
ARTICLE 3 hereof qualified as to materiality shall be true and correct as of the
date hereof and the Closing, except to the extent any such representation or
warranty expressly speaks as of an earlier date, in which case such
representation or warranty shall be true and correct as of such earlier date,
and, the representations and warranties made by the Company in ARTICLE 3 hereof
not qualified as to materiality shall be true and correct in all material
respects as of date hereof, except to the extent any such representation or
warranty expressly speaks as of an earlier date, in which case such
representation or warranty shall be true and correct in all material respects as
of such earlier date;

(ii)              all obligations, covenants and agreements of the Company
required to be performed at or prior to the applicable Closing, whether under
this Agreement or the other Transaction Documents, shall have been performed in
all material respects;

(iii)            the delivery by the Company of the items set forth in
Section 2.4(a) of this Agreement;

(iv)             the Company shall have obtained any and all consents, permits,
approvals, registrations and waivers necessary or appropriate for consummation
of the purchase and sale of the Shares and the consummation of the other
transactions contemplated by the Transaction Documents, all of which shall be in
full force and effect, except for such that could not reasonably be expected to
have a Material Adverse Effect; and

(v)               no judgment, writ, order, injunction, award or decree of or by
any court, or judge, justice or magistrate, including any bankruptcy court or
judge, or any order of or by any governmental authority, shall have been issued,
and no action or proceeding shall have been instituted by any governmental
authority, enjoining or preventing the consummation of the transactions
contemplated hereby or in the other Transaction Documents.

ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company hereby represents and warrants to the Purchasers that, except as
otherwise disclosed to the Purchasers or as disclosed in the SEC Reports:

3.1           Organization, Good Standing and Qualification. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation and has all requisite corporate power
and authority to carry on its business as now conducted and to own its
properties. The Company is duly qualified to do business as a foreign
corporation and is in good standing in each jurisdiction in which the conduct of
its business or its ownership or leasing of property makes such qualification or
leasing necessary unless the failure to so qualify has not had and could not
reasonably be expected to have a Material Adverse Effect.



7

 



3.2              Authorization; Enforcement. The Company has all corporate
right, power and authority to enter into the Transaction Documents and to
consummate the transactions contemplated hereby and thereby. All corporate
action on the part of the Company, its directors and stockholders necessary for
the authorization, execution, delivery and performance of the Transaction
Documents by the Company, the authorization, sale, issuance and delivery of the
Securities contemplated herein and the performance of the Company’s obligations
hereunder and thereunder has been taken. The Transaction Documents have been (or
upon delivery will have been) duly executed and delivered by the Company and
constitute the legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with their terms, except: (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

3.3              Capitalization. The authorized capital stock of the Company
consists of: (a) 100,000,000 shares of the Common Stock, of which 21,968,914
shares were outstanding as of July 23, 2020 (prior to the issuance of the
Shares); and (b) 10,000,000 shares of the Company’s preferred stock, $0.001 par
value per share, none of which are issued and outstanding as of the date
hereof.  All of the issued and outstanding shares of the Common Stock have been
duly authorized and validly issued and are fully paid and nonassessable. Except
(i) for options to purchase Common Stock or other equity awards (including
restricted stock units) issued to employees of the Company, consultants and
service providers of the Company and members of the Board of Directors pursuant
to the equity compensation plans or arrangements disclosed in the SEC Reports,
(ii) shares of capital stock issuable and reserved for issuance pursuant to
securities exercisable for, or convertible into or exchangeable for any shares
of capital stock of the Company disclosed in the SEC Reports, and (iii) as
contemplated by this Agreement, as of the date hereof, there are no existing
options, warrants, calls, preemptive (or similar) rights, subscriptions or other
rights, agreements, arrangements or commitments of any character obligating the
Company to issue, transfer or sell, or cause to be issued, transferred or sold,
any shares of the capital stock of, or other equity interests in, the Company or
any securities convertible into or exchangeable for such shares of capital stock
or other equity interests, and there are no outstanding contractual obligations
of the Company to repurchase, redeem or otherwise acquire any shares of its
capital stock or other equity interests. 

3.4              Issuance; Reservation of Shares. The issuance of the Shares has
been duly and validly authorized by all necessary corporate actions, and the
Shares, when issued and paid for pursuant to this Agreement, will be validly
issued, fully paid and non-assessable, and shall be free and clear of all
encumbrances and restrictions (other than as provided in the Transaction
Documents).

3.5              No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company and the issuance and sale of the Securities
will not conflict with or result in a breach or violation of any of the terms
and provisions of, or constitute a default under (i) the Company’s Certificate
of Incorporation or the Company’s Bylaws, both as in effect on the date hereof
(true and complete copies of which have been made available to the Purchasers
through the EDGAR system), (ii) any statute, rule, regulation or order of any
governmental agency or body or any court, domestic or foreign, having
jurisdiction over the Company or any of its respective assets or properties, or
(iii) any material agreement or instrument to which the Company is a party or by
which the Company is bound or to which any of their respective assets or
properties is subject, in each case except for any such conflict, breach,
violation or default that would not reasonably be expected to have a Material
Adverse Effect.



8

 

 

3.6              Filings, Consents and Approvals. The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other Person in connection with the
execution, delivery and performance by the Company of the Transaction Documents,
other than filings that have been made, or will be made, or consents that have
been obtained, or will be obtained, pursuant to applicable state securities laws
and post-sale filings pursuant to applicable state and federal securities laws
which the Company undertakes to file or obtain within the applicable time
periods.

3.7              SEC Reports. The Company has filed all reports, schedules,
forms, statements and other documents required to be filed by the Company under
the Securities Act and the Exchange Act, including pursuant to Section 13(a) or
15(d) thereof, since July 20, 2017 (the foregoing materials, including the
exhibits thereto and documents incorporated by reference therein, being
collectively referred to herein as the “SEC Reports”) on a timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension. As of their respective
dates, the SEC Reports complied in all material respects with the requirements
of the Securities Act and the Exchange Act, as applicable, and none of the SEC
Reports, when filed (or amended), contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. The Company has not
received any letters of comment from the staff of the Commission that have not
been satisfactorily resolved as of the date hereof.

3.8              Financial Statements. The financial statements of the Company
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the Commission with
respect thereto as in effect at the time of filing. Such financial statements
have been prepared in accordance with United States generally accepted
accounting principles (“GAAP”), applied on a consistent basis during the periods
involved, except as may be otherwise specified in such financial statements or
the notes thereto and except that unaudited financial statements may not contain
all footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company as of and for the dates thereof and the
results of operations and cash flows for the periods then ended, subject, in the
case of unaudited statements, to normal, immaterial, year-end audit adjustments.

3.9              Certificates, Authorities and Permits. The Company holds, and
is operating in compliance in all material respects with, all registrations,
approvals, certificates, authorizations and permits of any governmental
authority or self-regulatory body required for the conduct of its business as
described in the SEC Reports, including without limitation, all such
registrations, approvals, certificates, authorizations and permits required by
the FDA or any other federal, state, local or foreign agencies or bodies engaged
in the regulation of pharmaceuticals or biohazardous substances or materials;
and the Company has not received notice of any revocation or modification of any
such registration, approval, certificate, authorization and permit or has reason
to believe that any such registration, approval, certificate, authorization and
permit will not be renewed in the ordinary course that could lead to, the
withdrawal, revocation, suspension, modification or termination of any such
registration, approval, certificate, authorization or permit, which, singly or
in the aggregate, if the subject of an unfavorable decision, ruling or finding,
could result in a Material Adverse Effect.



9

 

 

3.10          Title to Assets. The Company has good and marketable title to all
property (whether real or personal) described in the SEC Reports as being owned
by it, in each case free and clear of all liens, claims, security interests,
other encumbrances or defects except as described in the SEC Reports, and except
those that could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect. The property held under lease by the Company
is held under valid, subsisting and enforceable leases with only such exceptions
with respect to any particular lease as do not interfere in any material respect
with the conduct of the business of the Company.

3.11          Intellectual Property. The Company owns, possesses, or can acquire
on reasonable terms, all Intellectual Property necessary for the conduct of its
business as now conducted or as described in the SEC Reports to be conducted in
all material respects, except as such failure to own, possess, or acquire such
rights would not have a Material Adverse Effect. Except as set forth in the SEC
Reports, (A) to the knowledge of the Company, there is no infringement,
misappropriation or violation by third parties of any such Intellectual
Property, except as such infringement, misappropriation or violation would not
have a Material Adverse Effect; (B) there is no pending or, to the knowledge of
the Company, threatened action, suit, proceeding or claim by others challenging
the Company’s rights in or to any such Intellectual Property, and the Company is
unaware of any material facts which would form a reasonable basis for any such
claim; (C) the Intellectual Property owned by the Company, and to the knowledge
of the Company, the Intellectual Property licensed to the Company, have not been
adjudged invalid or unenforceable, in whole or in part, and there is no pending
or threatened action, suit, proceeding or claim by others challenging the
validity or scope of any such Intellectual Property, and the Company is unaware
of any material facts which would form a reasonable basis for any such claim;
(D) to the Company’s knowledge, there is no pending or threatened action, suit,
proceeding or claim by others that the Company infringes, misappropriates or
otherwise violates any Intellectual Property or other proprietary rights of
others, the Company has not received any written notice of such claim and the
Company is unaware of any other material fact which would form a reasonable
basis for any such claim; and (E) to the Company’s knowledge, no Company
employee is obligated under any contract (including licenses, covenants or
commitments of any nature) or other agreement, or subject to any judgment,
decree or order of any court or administrative agency, that would interfere with
the use of such employee’s best efforts to promote the interest of the Company
or that would conflict with the Company’s business; none of the execution and
delivery of this Agreement, the carrying on of the Company’s business by the
employees of the Company, and the conduct of the Company’s business as proposed,
will conflict with or result in a breach of terms, conditions, or provisions of,
or constitute a default under, any contract, covenant or instrument under which
any such employee is now obligated; and it is not and will not be necessary to
use any inventions, trade secrets or proprietary information of any of its
consultants, or its employees (or Persons it currently intends to hire) made
prior to their employment by the Company, except for technology that is licensed
to or owned by the Company.



10

 

 

3.12          No Directed Selling Efforts or General Solicitation. Neither the
Company nor any Person acting on its behalf has conducted any general
solicitation or general advertising (as those terms are used in Regulation D) in
connection with the offer or sale of any of the Securities.

3.13          No Integrated Offering. Neither the Company nor any of its
Affiliates, nor any Person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any Company security or solicited any
offers to buy any security, under circumstances that would adversely affect
reliance by the Company on Section 4(a)(2) for the exemption from registration
for the transactions contemplated hereby or would require registration of the
Shares under the Securities Act.

3.14          Private Placement. Assuming the accuracy of the Purchasers’
representations and warranties set forth in ARTICLE 4, no registration under the
Securities Act is required for the offer and sale of the Shares by the Company
to the Purchasers as contemplated hereby.

3.15          Investment Company. The Company is not and, after giving effect to
the offering and sale of the Securities, will not be an “investment company,” as
such term is defined in the Investment Company Act of 1940, as amended.

3.16          Foreign Corrupt Practices. The Company, nor, to the best knowledge
of the Company, any director, officer, agent, employee or other Person
associated with or acting on behalf of the Company has (A) used any corporate
funds for any unlawful contribution, gift, entertainment or other unlawful
expense relating to political activity; (B) made any direct or indirect unlawful
payment to any foreign or domestic government official or employee from
corporate funds; (C) violated or is in violation of any provision of the Foreign
Corrupt Practices Act of 1977; or (D) made any bribe, rebate, payoff, influence
payment, kickback or other unlawful payment.

ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS

Each Purchaser, for itself and for no other Purchaser, hereby represents and
warrants to the Company as follows (unless as of a specific date therein) as of
the date hereof and as of the date of the applicable Closing in which such
Purchaser purchases the Shares from the Company:

4.1              Organization; Authority. Such Purchaser is either an individual
or an entity duly incorporated or formed, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or formation with full
right, corporate, partnership, limited liability company or similar power and
authority to enter into and to consummate the transactions contemplated by the
Transaction Documents and otherwise to carry out its obligations hereunder and
thereunder. The execution and delivery of the Transaction Documents and
performance by such Purchaser of the transactions contemplated by the
Transaction Documents have been duly authorized by all necessary corporate,
partnership, limited liability company or similar action, as applicable, on the
part of such Purchaser. Each Transaction Document to which it is a party has
been duly executed by such Purchaser, and when delivered by such Purchaser in
accordance with the terms hereof, will constitute the valid and legally binding
obligation of such Purchaser, enforceable against it in accordance with its
terms, except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.



11

 



4.2           Purchaser Status.

(a)               At the time such Purchaser was offered the Securities, it was,
and as of the date hereof it is, an “accredited investor” as defined in Rule 501
under the Securities Act. Such Purchaser is not a broker-dealer registered under
Section 15 of the Exchange Act. Such Purchaser is acting alone in its
determination as to whether to invest in the Securities. Such Purchaser is not a
party to any voting agreements or similar arrangements with respect to the
Securities. Except as expressly disclosed in a Schedule 13D or Schedule 13G (or
amendments thereto) filed by such Purchaser with the Commission with respect to
the beneficial ownership of the Company’s Common Stock, such Purchaser is not a
member of a partnership, limited partnership, syndicate, or other group for the
purpose of acquiring, holding, voting or disposing of the Securities. Each
Purchaser represents and warrants that it (i) is not and will not become a party
to (A) any agreement, arrangement or understanding with, and has not given any
commitment or assurance to, any Person as to how such Person, if serving as a
director or if elected as a director of the Corporation, will act or vote on any
issue or question (a “Voting Commitment”) or (B) any Voting Commitment that
could limit or interfere with such Person’s ability to comply, if serving as or
elected as a director of the Company, with such Person’s fiduciary duties under
applicable law; (ii) is not and will not become a party to any agreement,
arrangement or understanding with any Person other than the corporation with
respect to any direct or indirect compensation, reimbursement or indemnification
in connection with service or action as a director of the Company.

(b)              Each Purchaser has disclosed in writing to the Company a
description of all Derivative Transactions (as defined below) by each such
Purchaser in effect as of the date hereof, including the date of the
transactions and the class, series and number of securities involved in, and the
material economic terms of, such Derivative Transactions. For purposes of this
Agreement, a “Derivative Transaction” means any agreement, arrangement, interest
or understanding entered into by, or on behalf or for the benefit of, any
Purchaser or any of its affiliates or associates, whether record or beneficial:
(w) the value of which is derived in whole or in part from the value of any
class or series of shares or other securities of the Company, (x) which
otherwise provides any direct or indirect opportunity to gain or share in any
gain derived from a change in the value of securities of the Company, (y) the
effect or intent of which is to mitigate loss, manage risk or benefit of
security value or price changes, or (z) which provides the right to vote or
increase or decrease the voting power of, such Purchaser, or any of its
affiliates or associates, with respect to any securities of the Company, which
agreement, arrangement, interest or understanding may include, without
limitation, any option, warrant, debt position, note, bond, convertible
security, swap, stock appreciation right, short position, profit interest,
hedge, right to dividends, voting agreement, performance-related fee or
arrangement to borrow or lend shares (whether or not subject to payment,
settlement, exercise or conversion in any such class or series), and any
proportionate interest of such Purchaser in the securities of the Company held
by any general or limited partnership, or any limited liability company, of
which such Purchaser is, directly or indirectly, a general partner or managing
member.



12

 



4.3              General Solicitation; Pre-Existing Relationship. Such Purchaser
is not purchasing the Securities as a result of any advertisement, article,
notice or other communication regarding the Securities published in any
newspaper, magazine or similar media or broadcast over television or radio or
presented at any seminar or any other general solicitation or general
advertisement. Such Purchaser also represents that such Purchaser was contacted
regarding the sale of the Shares by the Company (or an authorized agent or
representative thereof) with which such Purchaser had a prior substantial
pre-existing relationship.

4.4              Purchase Entirely for Own Account. The Securities to be
received by such Purchaser hereunder will be acquired for such Purchaser’s own
account, not as nominee or agent, and not with a view to the resale or
distribution of any part thereof in violation of the Securities Act, and such
Purchaser has no present intention of selling, granting any participation in, or
otherwise distributing the same in violation of the Securities Act without
prejudice, however, to such Purchaser’s right at all times to sell or otherwise
dispose of all or any part of such Securities in compliance with applicable
federal and state securities laws. Nothing contained herein shall be deemed a
representation or warranty by such Purchaser to hold the Securities for any
period of time.

4.5              Experience of Such Purchaser. Such Purchaser, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Securities, and has so
evaluated the merits and risks of such investment. Such Purchaser is able to
bear the economic risk of an investment in the Securities and, at the present
time, is able to afford a complete loss of such investment.

4.6              Disclosure of Information. Such Purchaser has had an
opportunity to receive all information related to the Company requested by it
and to ask questions of and receive answers from the Company regarding the
Company, its business and the terms and conditions of the offering of the
Securities. Such Purchaser acknowledges receipt of copies of the SEC Reports (or
access thereto via EDGAR). Neither such inquiries nor any other due diligence
investigation conducted by such Purchaser shall modify, limit or otherwise
affect such Purchaser’s right to rely on the Company’s representations and
warranties contained in this Agreement.

4.7              Interested Stockholders. Each Purchaser that is an “Interested
Stockholder” (as such term is defined in Section 203 of the General Corporation
Law of the State of Delaware) represents and warrants that it has been an
Interested Stockholder for at least three years prior to the date hereof.

4.8              Restricted Securities. Such Purchaser understands that the
Securities are “restricted securities” and have not been registered under the
Securities Act and may not be offered, resold, pledged or otherwise transferred
except (i) pursuant to an exemption from registration under the Securities Act
or pursuant to an effective registration statement in compliance with Section 5
under the Securities Act and (ii) in accordance with all applicable securities
laws of the states of the United States and other jurisdictions.



13

 



4.9          Commissions. No Person will have, as a result of the transactions
contemplated by the Transaction Documents, any valid right, interest or claim
against the Company or upon any Purchaser for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of such Purchaser.

ARTICLE 5
REGISTRATION RIGHTS

5.1           Registration Statement.

(a)               On or prior to the sixtieth (60th) day following the final
Subsequent Closing under this Agreement, the Company shall prepare and file with
the Commission a Registration Statement covering the resale of all Registrable
Securities for an offering to be made on a continuous basis pursuant to Rule
415. The Registration Statement shall be on Form S-3 (except if the Company is
not then eligible to register for resale all of the Registrable Securities on
Form S-3, in which case such registration shall be on another appropriate form
in accordance with the Securities Act). Notwithstanding any other provision of
this ARTICLE 5: (i) if the staff of the Commission does not permit all of the
Registrable Securities to be registered on the initial Registration Statement
filed pursuant to this Section 5.1(a) (the “Initial Registration Statement”),
unless otherwise directed in writing by a Purchaser as to its Registrable
Securities, the number of Registrable Securities to be registered on such
Registration Statement will be reduced by Registrable Securities represented by
the Shares (applied, in the case that some Shares may be registered, to the
Purchasers on a pro rata basis based on the total number of unregistered Shares
held by such Purchasers, subject to a determination by the Commission that
certain Purchasers must be reduced first based on the number of Shares held by
such Purchasers); and (ii) in the event the Company amends the Initial
Registration Statement to effect the reduction contemplated under clause (i)
above, the Company shall file with the Commission, as promptly as allowed by the
Commission or one or more registration statements on Form S-3 or such other form
available to register for resale those Registrable Securities that were not
registered for resale on the Initial Registration Statement, as so amended
(each, an “Additional Registration Statement”).

(b)              The Company shall use its commercially reasonable best efforts
to cause each Registration Statement to be declared effective by the Commission
as promptly as possible after the filing thereof, and shall use commercially
reasonable best efforts to keep the Registration Statement continuously
effective under the Securities Act until the earlier of (i) the date that all
Registrable Securities covered by such Registration Statement have been sold or
can be sold publicly without restriction or limitation under Rule 144
(including, without limitation, the requirement to be in compliance with Rule
144(c)(1)) or (ii) the date that is one year following the date of the Initial
Closing (the “Effectiveness Period”).

(c)               Notwithstanding anything in this Agreement to the contrary,
the Company may, by written notice to the Purchasers, suspend sales under a
Registration Statement after the Effective Date thereof and/or require that the
Purchasers immediately cease the sale of shares of Common Stock pursuant thereto
and/or defer the filing of any Additional Registration Statement if the Company
is engaged in a material merger, acquisition or sale or any other material
pending development and the Board of Directors determines in good faith, by
appropriate resolutions, that, as a result of such activity, it would be
materially detrimental to the Company to maintain a Registration Statement at
such time. Upon receipt of such notice, each Purchaser agrees to immediately
discontinue any sales of Registrable Securities pursuant to such Registration
Statement until such Purchaser is advised in writing by the Company that the
current Prospectus or amended Prospectus, as applicable, may be used. In no
event, however, shall this right be exercised to suspend sales beyond the period
during which (in the good faith determination of the Board of Directors) the
failure to require such suspension would be materially detrimental to the
Company. The Company’s rights under this Section 5.1(c) may be exercised for a
period of no more than thirty (30) consecutive Trading Days and not more than
three times in any twelve-month period. Immediately after the end of any
suspension period under this Section 5.1(c), the Company shall take all
necessary actions (including filing any required supplemental prospectus) to
restore the effectiveness of the applicable Registration Statement and the
ability of the Purchasers to publicly resell their Registrable Securities
pursuant to such effective Registration Statement.



14

 



5.2           Registration Procedures. In connection with the Company’s
registration obligations hereunder, the Company shall:

(a)               (i) Subject to Section 5.1(c), prepare and file with the
Commission such amendments, including post-effective amendments, to each
Registration Statement and the Prospectus used in connection therewith as may be
necessary to keep the Registration Statement continuously effective, as to the
applicable Registrable Securities for the Effectiveness Period and prepare and
file with the Commission such additional Registration Statements in order to
register for resale under the Securities Act all of the Registrable Securities;
and (ii) comply in all material respects with the provisions of the Securities
Act and the Exchange Act with respect to the disposition of all Registrable
Securities covered by the Registration Statement during the applicable period in
accordance with the intended methods of disposition by the Purchasers thereof
set forth in the Registration Statement as so amended or in such Prospectus as
so supplemented; provided, however, that, subject to applicable requirements,
each Purchaser shall be responsible for the delivery of the Prospectus to the
Persons to whom such Purchaser sells any of the Shares (including in accordance
with Rule 172 under the Securities Act), and each Purchaser agrees to dispose of
Registrable Securities in compliance with the plan of distribution described in
the Registration Statement and otherwise in compliance with applicable federal
and state securities laws.

(b)              Notify the Purchasers as promptly as reasonably possible, and
if requested by the Purchasers, confirm such notice in writing no later than ten
(10) Trading Days thereafter, of any of the following events: (i) any
Registration Statement or any post-effective amendment is declared effective;
(ii) the Commission issues any stop order suspending the effectiveness of any
Registration Statement or initiates any Proceedings for that purpose; or (iii)
the Company receives notice of any suspension of the qualification or exemption
from qualification of any Registrable Securities for sale in any jurisdiction,
or the initiation or threat of any Proceeding for such purpose.

(c)               Use commercially reasonable best efforts to avoid the issuance
of or, if issued, obtain the withdrawal of (i) any order suspending the
effectiveness of any Registration Statement, or (ii) any suspension of the
qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction, as soon as possible.

(d)              If requested by a Purchaser, provide such Purchaser, without
charge, at least one (1) conformed copy of each Registration Statement and each
amendment thereto, including financial statements and schedules, and all
exhibits to the extent requested by such Person (including those previously
furnished or incorporated by reference) promptly after the filing of such
documents with the Commission; provided, that the Company shall have no
obligation to provide any document pursuant to this clause that is available on
the Commission’s EDGAR system.



15

 



(e)               Promptly deliver to each Purchaser, without charge, as many
copies of the Prospectus or Prospectuses (including each form of prospectus) and
each amendment or supplement thereto as such Persons may reasonably request. The
Company hereby consents to the use of such Prospectus and each amendment or
supplement thereto by each of the selling Purchasers in connection with the
offering and sale of the Registrable Securities covered by such Prospectus and
any amendment or supplement thereto to the extent permitted by federal and state
securities laws and regulations.

(f)                Prior to any resale of Registrable Securities by a Purchaser,
use commercially reasonable best efforts to register or qualify or cooperate
with the selling Purchasers in connection with the registration or qualification
(or exemption from such registration or qualification) of such Registrable
Securities for offer and sale under the securities or Blue Sky laws of such
jurisdictions within the United States as any Purchaser requests in writing, to
keep each such registration or qualification (or exemption therefrom) effective
for so long as required, but not to exceed the duration of the Effectiveness
Period, and to do any and all other acts or things reasonably necessary or
advisable to enable the disposition in such jurisdictions of the Registrable
Securities covered by a Registration Statement; provided, however, that the
Company shall not be obligated to file any general consent to service of process
or to qualify as a foreign corporation or as a dealer in securities in any
jurisdiction in which it is not so qualified or to subject itself to taxation in
respect of doing business in any jurisdiction in which it is not otherwise so
subject.

(g)               It shall be a condition precedent to the obligations of the
Company to complete the registration pursuant to this Agreement with respect to
the Registrable Securities of any particular Purchaser that such Purchaser
furnish to the Company a completed Selling Stockholder Questionnaire in the form
proffered by the Company (the “Selling Stockholder Questionnaire”) and such
other information regarding itself, the Registrable Securities and other shares
of Common Stock held by it and the intended method of disposition of the
Registrable Securities held by it as shall be reasonably required to effect the
registration of such Registrable Securities and shall complete and execute such
documents in connection with such registration as the Company may reasonably
request, except in the case of any such information referred to in this
paragraph, to the extent the failure to provide such information does not
materially affect the Company’s ability to comply with such obligations.

(h)              The Company shall comply with all applicable rules and
regulations of the Commission under the Securities Act and the Exchange Act,
including, without limitation, Rule 172 under the Securities Act, file any final
Prospectus, including any supplement or amendment thereof, with the Commission
pursuant to Rule 424 under the Securities Act, promptly inform the Purchasers in
writing if, at any time during the Effectiveness Period, the Company does not
satisfy the conditions specified in Rule 172 and, as a result thereof, the
Purchasers are required to make available a Prospectus in connection with any
disposition of Registrable Securities and take such other actions as may be
reasonably necessary to facilitate the registration of the Registrable
Securities hereunder.



16

 



5.3           Registration Expenses. The Company shall pay all fees and expenses
incident to the performance of or compliance with ARTICLE 5 of this Agreement by
the Company, including without limitation (a) all registration and filing fees
and expenses, including without limitation those related to filings with the
Commission, any Trading Market, and in connection with applicable state
securities or Blue Sky laws, (b) printing expenses (including without limitation
expenses of printing certificates for Registrable Securities), (c) messenger,
telephone and delivery expenses, (d) fees and disbursements of counsel for the
Company and (e) fees and expenses of all other Persons retained by the Company
in connection with the consummation of the transactions contemplated by this
Agreement. In no event shall the Company be responsible for any underwriting,
broker or similar fees or commissions of any Purchaser or, except to the extent
provided for in the Transaction Documents, any legal fees or other costs of the
Purchasers.

5.4            Indemnification.

(a)               Indemnification by the Company. The Company shall,
notwithstanding any termination of this Agreement, indemnify and hold harmless
each Purchaser, the officers, directors, partners, members, agents and employees
of each of them, each Person who controls any such Purchaser (within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act) and the
officers, directors, partners, members, agents and employees of each such
controlling Person, to the fullest extent permitted by applicable law, from and
against any and all Losses, as incurred, arising out of or relating to any
violation or alleged violation by the Company of the Securities Act, the
Exchange Act, any other law, including, without limitation, any state securities
law, or any rule or regulation thereunder relating to the offer or sale of the
Registrable Securities, any untrue or alleged untrue statement of a material
fact contained in the Registration Statement, any Prospectus or in any amendment
or supplement thereto, or arising out of or relating to any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein (in the case of any Prospectus or form of prospectus or
supplement thereto, in the light of the circumstances under which they were
made) not misleading, except to the extent, but only to the extent, that (A)
such untrue statements, alleged untrue statements, omissions or alleged
omissions are based solely upon information regarding such Purchaser furnished
in writing to the Company by such Purchaser for use therein, or to the extent
that such information relates to such Purchaser or such Purchaser’s proposed
method of distribution of Registrable Securities and was reviewed and expressly
approved by such Purchaser expressly for use in the Registration Statement, or
(B) with respect to any Prospectus, if the untrue statement or omission of
material fact contained in such Prospectus was corrected on a timely basis in
the Prospectus, as then amended or supplemented, if such corrected prospectus
was timely made available by the Company to the Purchaser, and the Purchaser
seeking indemnity hereunder was advised in writing not to use the incorrect
prospectus prior to the use giving rise to Losses.

(b)              Indemnification by Purchasers. Each Purchaser shall, severally
and not jointly, indemnify and hold harmless the Company, its directors,
officers, agents and employees, each Person who controls the Company (within the
meaning of Section 15 of the Securities Act and Section 20 of the Exchange Act),
and the directors, officers, agents or employees of such controlling Persons, to
the fullest extent permitted by applicable law, from and against all Losses (as
determined by a court of competent jurisdiction in a final judgment not subject
to appeal or review) arising solely out of any untrue statement of a material
fact contained in the Registration Statement, any Prospectus, or any form of
prospectus, or in any amendment or supplement thereto, or arising out of or
relating to any omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus or form
of prospectus or supplement thereto, in the light of the circumstances under
which they were made) not misleading, but only to the extent that such untrue
statement or omission is contained in any information so furnished by such
Purchaser in writing to the Company specifically for inclusion in such
Registration Statement or such Prospectus or to the extent that (i) such untrue
statements or omissions are based solely upon information regarding such
Purchaser furnished to the Company by such Purchaser in writing expressly for
use in the Registration Statement or Prospectus, or to the extent that such
information relates to such Purchaser or such Purchaser’s proposed method of
distribution of Registrable Securities and was reviewed and expressly approved
by such Purchaser expressly for use in the Registration Statement, such
Prospectus or such form of Prospectus or in any amendment or supplement thereto.
In no event shall the liability of any selling Purchaser hereunder be greater in
amount than the dollar amount of the net proceeds received by such Purchaser
upon the sale of the Registrable Securities giving rise to such indemnification
obligation.



17

 



(c)            Conduct of Indemnification Proceedings.

(i)                 If any Proceeding shall be brought or asserted against any
Person entitled to indemnity hereunder (an “Indemnified Party”), such
Indemnified Party shall promptly notify the Person from whom indemnity is sought
(the “Indemnifying Party”) in writing, and the Indemnifying Party shall assume
the defense thereof, including the employment of counsel reasonably satisfactory
to the Indemnified Party and the payment of all fees and expenses incurred in
connection with defense thereof; provided, that the failure of any Indemnified
Party to give such notice shall not relieve the Indemnifying Party of its
obligations or liabilities pursuant to this Agreement, except (and only) to the
extent that it shall be finally determined by a court of competent jurisdiction
(which determination is not subject to appeal or further review) that such
failure shall have proximately and materially adversely prejudiced the
Indemnifying Party.

(ii)              An Indemnified Party shall have the right to employ separate
counsel in any such Proceeding and to participate in the defense thereof, but
the fees and expenses of such counsel shall be at the expense of such
Indemnified Party or Parties unless: (i) the Indemnifying Party has agreed in
writing to pay such fees and expenses; or (ii) the Indemnifying Party shall have
failed within fifteen (15) days of receiving notification of a Proceeding from
an Indemnified Party to assume the defense of such Proceeding and to employ
counsel reasonably satisfactory to such Indemnified Party in any such
Proceeding; (iii) any counsel engaged by the applicable Indemnifying Party shall
fail to timely commence or diligently conduct the defense of any such claim and
such failure has materially prejudiced (or, in the reasonable judgment of the
Indemnified Party, is in danger of materially prejudicing) the outcome of the
applicable claim; or (iv) such Indemnified Party shall have been advised by
counsel that a conflict of interest is likely to or may exist between the
applicable Indemnifying Party and Indemnified Party or that there may be one or
more different or additional defenses, claims, counterclaims or causes of action
available to such Indemnified Party (in which case, if such Indemnified Party
notifies the Indemnifying Party in writing that it elects to employ separate
counsel at the expense of the Indemnifying Party, the Indemnifying Party shall
not have the right to assume the defense thereof and the reasonable fees and
expenses of separate counsel shall be at the expense of the Indemnifying Party).
It being understood, however, that the Indemnifying Party shall not, in
connection with any one such Proceeding (including separate Proceedings that
have been or will be consolidated before a single judge) be liable for the fees
and expenses of more than one separate firm of attorneys at any time for all
Indemnified Parties, which firm shall be appointed by a majority of the
Indemnified Parties. The Indemnifying Party shall not be liable for any
settlement of any such Proceeding effected without its written consent, which
consent shall not be unreasonably withheld. No Indemnifying Party shall, without
the prior written consent of the Indemnified Party, effect any settlement of any
pending Proceeding in respect of which any Indemnified Party is a party, unless
such settlement includes an unconditional release of such Indemnified Party from
all liability on claims that are the subject matter of such Proceeding.

(iii)            All reasonable fees and expenses of the Indemnified Party
(including reasonable fees and expenses to the extent incurred in connection
with investigating or preparing to defend such Proceeding in a manner not
inconsistent with this Section) shall be paid to the Indemnified Party, as
incurred, within twenty (20) Trading Days of written notice thereof to the
Indemnifying Party (regardless of whether it is ultimately determined that an
Indemnified Party is not entitled to indemnification hereunder; provided, that
the Indemnifying Party may require such Indemnified Party to undertake to
reimburse all such fees and expenses to the extent it is finally judicially
determined (not subject to appeal) that such Indemnified Party is not entitled
to indemnification hereunder).



18

 



(d)            Contribution.

(i)                 If a claim for indemnification under Section 5.4(a) or (b)
is unavailable to an Indemnified Party (by reason of public policy or
otherwise), then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in Section 5.4(c), any reasonable attorneys’ or
other reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section was available to
such party in accordance with its terms.

(ii)              The parties hereto agree that it would not be just and
equitable if contribution pursuant to this Section 5.4(d) were determined by pro
rata allocation or by any other method of allocation that does not take into
account the equitable considerations referred to in the immediately preceding
paragraph. Notwithstanding the provisions of this Section 5.4(d), no Purchaser
shall be required to contribute, in the aggregate, any amount in excess of the
amount by which the proceeds actually received by such Purchaser from the sale
of the Registrable Securities subject to the Proceeding exceeds the amount of
any damages that such Purchaser has otherwise been required to pay by reason of
such untrue or alleged untrue statement or omission or alleged omission. No
Person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any Person
who was not guilty of such fraudulent misrepresentation.

(iii)            The indemnity and contribution agreements contained in this
Section are in addition to any liability that the Indemnifying Parties may have
to the Indemnified Parties.

5.5              Dispositions. Each Purchaser agrees that it will comply with
the prospectus delivery requirements of the Securities Act as applicable to it
in connection with sales of Registrable Securities pursuant to the Registration
Statement. Each Purchaser further agrees that, upon receipt of a request from
the Company, such Purchaser will discontinue disposition of such Registrable
Securities under the Registration Statement until such Purchaser is advised in
writing by the Company that the use of the Prospectus, or amended Prospectus, as
applicable, may be used. The Company may provide appropriate stop orders to
enforce the provisions of this paragraph. Each Purchaser, severally and not
jointly with the other Purchasers, agrees that the removal of the restrictive
legend from certificates representing Shares is predicated upon the Company’s
reliance that the Purchaser will comply with the provisions of this subsection.

5.6              Amendments; Waivers. Notwithstanding anything in this Agreement
to the contrary, the provisions of this ARTICLE 5 may be amended or waived
(either generally or in a particular instance, either retroactively or
prospectively and either for a specified period of time or indefinitely), with
the written consent of (i) the Company and (ii) the Purchaser or Purchasers
holding at least a majority of the then outstanding Registrable Securities.
Notwithstanding the foregoing, a waiver or consent to depart from the provisions
of this ARTICLE 5 with respect to a matter that relates exclusively to the
rights of Purchasers and that does not directly or indirectly affect the rights
of other Purchasers may be given by Purchasers of all of the Registrable
Securities to which such waiver or consent relates; provided, however, that the
provisions of this sentence may not be amended, modified or supplemented except
in accordance with the provisions of the immediately preceding sentence.



19

 



ARTICLE 6
OTHER AGREEMENTS OF THE PARTIES

6.1           Transfer Restrictions.

(a)               The Securities may only be disposed of in compliance with
state and federal securities laws. In connection with any transfer of Securities
other than pursuant to an effective registration statement under the Securities
Act or Rule 144, to the Company or to an Affiliate of a Purchaser, the Company
may require the transferor thereof to provide to the Company an opinion of
counsel selected by the transferor and reasonably acceptable to the Company, the
form and substance of which opinion shall be reasonably satisfactory to the
Company, to the effect that such transfer does not require registration of such
transferred Securities under the Securities Act.

(b)              The Purchasers agree to the imprinting, so long as is required
by this Section 6.1, of a legend on any of the Securities in substantially the
following form:

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR UNDER ANY STATE SECURITIES OR BLUE SKY LAWS.
THE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY
NOT BE OFFERED, SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED EXCEPT AS
PERMITTED UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES OR BLUE SKY
LAWS, PURSUANT TO REGISTRATION OR QUALIFICATION OR EXEMPTION THEREFROM.
INVESTORS SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO BEAR THE FINANCIAL RISKS
OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME. THE COMPANY MAY REQUIRE AN
OPINION OF COUNSEL IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE COMPANY
TO THE EFFECT THAT ANY PROPOSED TRANSFER IS IN COMPLIANCE WITH THE SECURITIES
ACT AND ANY APPLICABLE STATE SECURITIES OR BLUE SKY LAWS. THIS SECURITY IS
SUBJECT TO THE TRANSFER RESTRICTIONS SET FORTH HEREIN AND IN A SECURITIES
PURCHASE AGREEMENT, DATED AS OF JULY 24, 2020 AND AS AMENDED FROM TIME TO TIME,
COPIES OF WHICH ARE AVAILABLE WITH THE SECRETARY OF THE COMPANY.

6.2           Publicity. Each Purchaser, severally and not jointly with the
other Purchasers, covenants that until such time as the transactions
contemplated by this Agreement are publicly disclosed by the Company, such
Purchaser will maintain the confidentiality of all disclosures made to it in
connection with this transaction (including the existence and terms of this
transaction), except that such Purchaser may disclose the terms to its
financial, accounting, legal and other advisors.

6.3           Use of Proceeds. The Company shall use the net proceeds from the
sale of the Securities hereunder for funding operations or for working capital
or other general corporate purposes.



20

 



6.4           Form D; Blue Sky Filings. The Company agrees to timely file a Form
D with respect to the Securities as required under Regulation D and to provide a
copy thereof, promptly upon request of any Purchaser. The Company shall take
such action as the Company shall reasonably determine is necessary in order to
obtain an exemption for, or to qualify the Securities for, sale to the
Purchasers at the Closing under applicable securities or “Blue Sky” laws of the
states of the United States, and shall provide evidence of such actions promptly
upon request of any Purchaser.

6.5           Acknowledgment of Dilution. The Company acknowledges that the
issuance of the Securities may result in dilution of the outstanding shares of
the Common Stock, which dilution may be substantial under certain market
conditions. The Company further acknowledges that its obligations under the
Transaction Documents, including, without limitation, its obligation to issue
the Shares pursuant to the Transaction Documents, are unconditional and absolute
and not subject to any right of set off, counterclaim, delay or reduction,
regardless of the effect of any such dilution or any claim the Company may have
against any Purchaser and regardless of the dilutive effect that such issuance
may have on the ownership of the other stockholders of the Company.

ARTICLE 7
TERMINATION

7.1           Termination. The obligations of the Company, on the one hand, and
the Purchasers, on the other hand, to effect the Initial Closing shall terminate
as follows:

(a)               Upon the mutual written consent of the Company and the
Purchasers;

(b)              By the Company if any of the conditions set forth in
Section 2.5(a) shall have become incapable of fulfillment, and shall not have
been waived by the Company;

(c)               By a Purchaser (with respect to itself only) if any of the
conditions set forth in Section 2.5(b) shall have become incapable of
fulfillment, and shall not have been waived by such Purchaser; or

(d)              By either the Company or any Purchaser (with respect to itself
only) if the Initial Closing has not occurred on or prior to August 1, 2020;
provided, however, that the Principal Purchasers may, in their sole discretion,
extend such date to August 15, 2020; provided, however, that, except in the case
of clause (a) above, the party seeking to terminate its obligation to effect the
Initial Closing shall not then be in breach of any of its representations,
warranties, covenants or agreements contained in this Agreement or the other
Transaction Documents if such breach has resulted in the circumstances giving
rise to such party’s seeking to terminate its obligation to effect the Initial
Closing.

7.2            Notice of Termination; Effect of Termination. In the event of
termination by the Company or any Purchaser of its obligations to effect the
Initial Closing pursuant to this ARTICLE 7, written notice thereof shall
forthwith be given to the other Purchasers by the Company and the other
Purchasers shall have the right to terminate their obligations to effect the
Initial Closing upon written notice to the Company and the other Purchasers.
Nothing in this ARTICLE 7 shall be deemed to release any party from any
liability for any breach by such party of the terms and provisions of this
Agreement or the other Transaction Documents or to impair the right of any party
to compel specific performance by any other party of its obligations under this
Agreement or the other Transaction Documents.



21

 



ARTICLE 8
MISCELLANEOUS

8.1              Fees and Expenses. Each Purchaser and the Company shall pay its
own respective costs and expenses in connection the Transaction Documents and
the transactions contemplated hereby and thereby.

8.2              Entire Agreement. The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and thereof and supersede all prior
agreements and understandings, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents, exhibits and
schedules. At or after each Closing, and without further consideration, the
Company and the Purchasers will execute and deliver to the other such further
documents as may be reasonably requested in order to give practical effect to
the intention of the parties under the Transaction Documents.

8.3              Notices. Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of: (a) the date of
transmission, if such notice or communication is delivered via Electronic
Delivery prior to 5:30 p.m. (New York City time) on a Trading Day, (b) the next
Trading Day after the date of transmission, if such notice or communication is
delivered via Electronic Delivery on a day that is not a Trading Day or later
than 5:30 p.m. (New York City time) on any Trading Day, (c) the second (2nd)
Trading Day following the date of mailing, if sent by U.S. nationally recognized
overnight courier service or (d) upon actual receipt by the party to whom such
notice is required to be given. The address for such notices and communications
shall be as follows:

(i)                 if to the Company, to NeuroOne Medical Technologies
Corporation, 7599 Anagram Dr., Eden Prairie, Minnesota 55344, Attention: Chief
Executive Officer, with a copy to Honigman LLP, 650 Trade Centre Way, Suite 200,
Kalamazoo, Michigan 49002, Attention: Phillip D. Torrence; and

(ii)              if to the Purchasers, to their respective addresses or e-mail
addresses as set forth on Exhibit A attached hereto.

8.4              Amendments; Waivers. No provision of this Agreement may be
waived or amended except in a written instrument signed by the Company; provided
that such written instrument for such waiver or amendment is also signed by the
Principal Purchasers if, and only if, in the reasonable and good faith
determination of the Principal Purchasers, such waiver or amendment would
reasonably be expected to be adverse to the interests of any Purchaser in a more
than de minimis way or that would reasonably be expected to have more than a de
minimis adverse effect on the value of such Purchaser’s investment in the
Shares. No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of either party
to exercise any right hereunder in any manner impair the exercise of any such
right. No consideration shall be offered or paid to any Purchaser to amend or
consent to a waiver or modification of any provision of any Transaction Document
unless the same consideration is also offered to all of the Purchasers who then
hold the Securities.



22

 



8.5              Headings. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.

8.6              Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the parties and their successors and permitted
assigns. The Company may not assign this Agreement or any rights or obligations
hereunder without the prior written consent of each Purchaser. With the consent
of the Company which will not be unreasonably withheld, any Purchaser may assign
any or all of its rights under this Agreement to any Person to whom such
Purchaser assigns or transfers any Securities, provided, that a Purchaser may
assign any or all rights under this Agreement to an Affiliate of such Purchaser
without the consent of the Company, and provided, further: (i) such transferor
agrees in writing with the transferee or assignee to assign such rights, and a
copy of such agreement is furnished to the Company after such assignment;
(ii) the Company is furnished with written notice of (x) the name and address of
such transferee or assignee and (y) if the transferor is assigning any
registration rights under ARTICLE 5 hereof, the Registrable Securities with
respect to which such registration rights are being transferred or assigned;
(iii) following such transfer or assignment, the further disposition of such
securities by the transferee or assignee is restricted under the Securities Act
and applicable state securities laws, unless such disposition was made pursuant
to an effective registration statement or an exemption under Rule 144 under the
Securities Act; (iv) such transferee agrees in writing to be bound, with respect
to the transferred Securities, by the provisions of the Transaction Documents
that apply to the “Purchasers”; and (v) such transfer shall have been made in
accordance with the applicable requirements of this Agreement and with all laws
applicable thereto.

8.7              No Third-Party Beneficiaries. This Agreement is intended for
the benefit of the parties hereto and their respective successors and permitted
assigns and, except as provided in the immediately preceding sentence, is not
for the benefit of, nor may any provision hereof be enforced by, any other
Person.

8.8              Governing Law; Jurisdiction. This Agreement shall be governed
by, and construed in accordance with, the internal laws of the State of Delaware
without regard to the choice of law principles thereof. Each of the parties
hereto irrevocably submits to the exclusive jurisdiction of the state and
federal courts located in the State of Delaware for the purpose of any suit,
action, proceeding or judgment relating to or arising out of this Agreement and
the transactions contemplated hereby. Service of process in connection with any
such suit, action or proceeding may be served on each party hereto anywhere in
the world by the same methods as are specified for the giving of notices under
this Agreement. Each of the parties hereto irrevocably consents to the
jurisdiction of any such court in any such suit, action or proceeding and to the
laying of venue in such court. Each party hereto irrevocably waives any
objection to the laying of venue of any such suit, action or proceeding brought
in such courts and irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.



23

 



8.9              WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.

8.10          Survival. The representations and warranties of the Company
contained herein shall survive each Closing for a period of six (6) months. The
representations and warranties of the Purchasers shall survive each Closing
indefinitely. Notwithstanding anything in this Agreement to the contrary, no
Purchaser shall have any claim for a breach of any representation or warranty of
the Company and each Purchaser shall be deemed to have waived and released any
claims for such a breach if such Purchaser had actual knowledge of the
particular breach prior to the applicable Closing.

8.11          Counterparts/Electronic Execution and Delivery. This Agreement may
be executed in one or more counterparts and by facsimile, each of which shall
constitute an original and all of which together shall constitute one and the
same instrument. Signatures of the parties transmitted by facsimile or via .pdf
format shall be deemed to be their original signatures for all purposes. The
words “execution,” “signed,” “signature,” and words of like import shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the Delaware Uniform Electronic Transactions Act, the
Minnesota Uniform Electronic Transactions Act, or any other similar state laws
based on the Uniform Electronic Transactions Act. This Agreement and any signed
agreement or instrument entered into in connection with this Agreement, and any
amendments hereto or thereto, to the extent delivered by means of a facsimile
machine or electronic mail (any such delivery, an “Electronic Delivery”), will
be treated in all manner and respects as an original agreement or instrument and
will be considered to have the same binding legal effect as if it were the
original signed version thereof delivered in person. At the request of any party
hereto or to any such agreement or instrument, each other party hereto or
thereto will re-execute original forms thereof and deliver them to all other
parties. No party hereto or to any such agreement or instrument will raise the
use of Electronic Delivery to deliver a signature or the fact that any signature
or agreement or instrument was transmitted or communicated through the use of
Electronic Delivery as a defense to the formation of a contract, and each such
party forever waives any such defense, except to the extent such defense related
to lack of authenticity.

8.12          Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.



24

 



8.13          Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchasers and the Company will be entitled to specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations contained in the Transaction Documents and hereby agree to waive and
not to assert in any action for specific performance of any such obligation the
defense that a remedy at law would be adequate.

8.14          Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance or non-performance of the obligations
of any other Purchaser under any Transaction Document. Nothing contained herein
or in any other Transaction Document, and no action taken by any Purchaser
pursuant hereof or thereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser shall be entitled to independently protect
and enforce its rights, including, without limitation, the rights arising out of
this Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose. Each Purchaser has been represented by its own
separate legal counsel in its review and negotiation of the Transaction
Documents. The Company has elected to provide all Purchasers with the same terms
and Transaction Documents for the convenience of the Company and not because it
was required or requested to do so by any of the Purchasers.

8.15          Adjustments in Share Numbers and Prices. In the event of any stock
split, subdivision, dividend or distribution payable in shares of the Common
Stock (or other securities or rights convertible into, or entitling the holder
thereof to receive directly or indirectly shares of the Common Stock),
combination or other similar recapitalization or event occurring after the date
hereof, each reference in any Transaction Document to a number of shares or a
price per share shall be deemed to be amended to appropriately account for such
event.

8.16          Waiver of Conflicts. Each party to this Agreement acknowledges
that Honigman LLP (“Honigman”), outside general counsel to the Company, has in
the past performed and is or may now or in the future represent one or more
Purchasers or their affiliates in matters unrelated to the transactions
contemplated by this Agreement (the “Offering”), including representation of
such Purchasers or their affiliates in matters of a similar nature to the
Offering. The applicable rules of professional conduct require that Honigman
inform the parties hereunder of this representation and obtain their consent.
Honigman has served as outside general counsel to the Company and has negotiated
the terms of the Offering solely on behalf of the Company. The Company and each
Purchaser hereby (a) acknowledge that they have had an opportunity to ask for
and have obtained information relevant to such representation, including
disclosure of the reasonably foreseeable adverse consequences of such
representation; (b) acknowledge that with respect to the Offering, Honigman has
represented solely the Company, and not any Purchaser or any stockholder,
director or employee of the Company or any Purchaser; and (c) gives its informed
consent to Honigman's representation of the Company in the Offering.



Signatures on the Following Page

 



25

 

 

In Witness Whereof, the Company and each Purchaser have caused this Securities
Purchase Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.

NeuroOne Medical Technologies Corporation

 

 

By:     Name:     Title:    



 

 

 

 

 

 

 

 

Signature Page to Securities Purchase Agreement



26

 

 



In Witness Whereof, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

  NAME OF PURCHASER:       By:     Name:     Title:  





  Subscription Amount :$         Number of shares of the Common Stock to   be
Acquired:         SSN / Tax ID No:           Address for Notice:                
Telephone No.:           Facsimile No.:           E-mail Address:          
Attention:  





 



 

 

Delivery Instructions:

 

(if different than above)

 

c/o ______________________________

Street: ___________________________

City/State/Zip: _____________________

Attention: _________________________

Telephone No.: _____________________

 

 



Signature Page to Securities Purchase Agreement

 



27

 

 

 

Exhibit A


Schedule of Purchasers

Purchaser Name, Address and E-mail Address

Subscription Amount

Number of Shares

Purchased

Proactive Capital Partners, L.P.

[**]

[**]

$135,000 75,000

 



 



EXHIBIT A-1

 

  

 

Exhibit B

 

Accredited Investor Qualification Questionnaire

Investor Suitability Questionnaire

 

This questionnaire is used to determine whether you are an “accredited investor”
within the meaning of Regulation D, Rule 501(a), promulgated by the Securities
and Exchange Commission under the Securities Act of 1933, as amended. NeuroOne
Medical Technologies Corporation will keep all information you provide in
response to this questionnaire strictly confidential.

I, the undersigned, represent to NeuroOne Medical Technologies Corporation (the
“Company”) the statements selected below. I also agree to furnish any additional
information that the Company deems necessary to verify the information provided
below.

Please Check All Boxes That Apply

 

Category I 

The undersigned is an individual (not a partnership, corporation, etc.) whose
individual net worth, or joint net worth with his or her spouse, presently
exceeds $1,000,000.

Explanation. In calculating net worth, you may include equity in personal
property and real estate, cash, short-term investments, stock and
securities, but you must exclude the value of your primary residence. Equity in
personal property and real estate should be based on the fair market value of
such property less debt secured by such property.

Category II  The undersigned is an organization within the meaning of
Section 501(c)(3) of the Internal Revenue Code, corporation, Massachusetts or
similar business trust, or partnership that was not formed for the specific
purpose of acquiring the Common Stock of the Company and that has total assets
in excess of $5,000,000. Category III (a) 

The undersigned is an individual (not a partnership, corporation, etc.) who
reasonably expects an individual income in excess of $200,000 in the current
year and had an individual income in excess of $200,000 in each of the last two
years (including foreign income, tax exempt income and the full amount of
capital gains and losses but excluding any income of the undersigned’s spouse or
other family members and any unrealized capital appreciation);

Or

Category III (b)  The undersigned is an individual (not a partnership,
corporation, etc.) who, together with his or her spouse, reasonably expects
joint income in excess of $300,000 for the current year and had joint income in
excess of $300,000 in each of the last two years (including foreign income, tax
exempt income and the full amount of realized capital gains and losses).
Category IV  The undersigned is a director or executive officer of the Company.
Category V 

The undersigned is a bank, savings and loan association or credit union,
insurance company, registered investment company, registered business
development company, licensed small business investment company, an employee
benefit plan maintained by a state whose total assets exceed $5,000,000, or
employee benefit plan within the meaning of Title 1 of ERISA whose plan
fiduciary is either a bank, insurance company or registered investment advisor
or whose total assets exceed $5,000,000.

Describe entity:

 



EXHIBIT B-1

 

 

Category VI  The undersigned is a private business development company as
defined in Section 202(a)(22) of the Investment Advisors Act of 1940. Category
VII  The undersigned is a trust with total assets in excess of $5,000,000, not
formed for the specific purpose of acquiring the Common Stock of the Company,
whose purchase is directed by a sophisticated person (a person who either alone
or with his or her purchaser representative(s) has such knowledge and experience
in financial and business matters that he or she is capable of evaluating the
merits and risks of the prospective investment). A copy of the declaration of
trust or trust agreement and a representation as to the sophistication of the
person directing purchases for the trust is enclosed. Category VIII  The
undersigned is a self-directed employee benefit plan for which all persons
making investment decisions are “accredited investors” within one or more of the
categories described above. Category IX 

The undersigned is an entity in which all of the equity owners are “accredited
investors” within one or more of the categories described above, not formed for
the specific purpose of acquiring the Common Stock of the Company.

 

Category X  The undersigned does not come within any of the Categories I-IX set
forth above.

 

 



Date:             Signature               By:           (if signing on behalf of
an entity)                 Name:                   Title:           (if signing
on behalf of an entity)                 Address:                   Phone:      
  e-mail:  



  State of Residence:       (if different from address above)



 



 



EXHIBIT B-2

 

 



Exhibit C


NeuroOne Medical Technologies Corporation

“Bad Actor” Questionnaire

NeuroOne Medical Technologies Corporation, a Delaware corporation (the
“Company”) will use the responses to this questionnaire to determine whether the
Company may be disqualified from relying upon the exemption in Rule 506 of
Regulation D under the Securities Act of 1933, as amended. This questionnaire
does not constitute an offer to sell or the solicitation of an offer to buy any
securities of the Company.

Please notify the Company promptly of any change in the information provided in
response to the questionnaire that may occur after submitting the questionnaire.

1.       IDENTIFICATION

 



  Legal name:           Previous, assumed or fictitious names or aliases (if
any):           Address:               Phone:   Fax:               Email:  
Website:  

 



  Complete the following if an entity:     Jurisdiction of formation or
incorporation:           Type of entity (e.g., corporation, trust, partnership,
etc.):           Contact person:  









 

2.       QUESTIONNAIRE

 

a.Criminal convictions. Has the undersigned been convicted, within the last ten
years, of any felony or misdemeanor:

 

·in connection with the purchase or sale of any security;

·involving the making of any false filing with the SEC; or

·arising out of the conduct of the business of an underwriter, broker, dealer,
municipal securities dealer, investment adviser or paid solicitor of purchasers
of securities?

___Yes                        No

 

 



EXHIBIT C-1

 

 

 

b.Court injunctions and restraining orders. Is the undersigned subject to any
order, judgment or decree of any court of competent jurisdiction, entered within
the last five years, that restrains or enjoins the undersigned from engaging or
continuing to engage in any conduct or practice:

 

·in connection with the purchase or sale of any security;

·involving the making of any false filing with the SEC; or

·arising out of the conduct of the business of an underwriter, broker, dealer,
municipal securities dealer, investment adviser or paid solicitor of purchasers
of securities?

___Yes                        No

 

c.Final orders of certain regulators. Is the undersigned subject to a final
order of a state securities commission (or an agency or officer of a state
performing like functions); a state authority that supervises or examines banks,
savings associations, or credit unions; a state insurance commission (or an
agency or officer of a state performing like functions); an appropriate federal
banking agency; the U.S. Commodity Futures Trading Commission; or the National
Credit Union Administration that:

 

·bars the undersigned from:

°association with an entity regulated by such commission, authority, agency or
officer;

°engaging in the business of securities, insurance or banking; or

°engaging in savings association or credit union activities; or

°constitutes a final order based on a violation of any law or regulation that
prohibits fraudulent, manipulative, or deceptive conduct entered within the last
ten years?

“Final order” means a written directive or declaratory statement issued by a
federal or state agency described above under applicable statutory authority
that provides for notice and an opportunity for hearing, which constitutes a
final disposition or action by that federal or state agency.

___Yes                        No

 

 



EXHIBIT C-2

 

 



 

d.SEC disciplinary orders. Is the undersigned subject to an SEC order entered
pursuant to Section 15(b) or 15B(c) of the Securities Exchange Act of 1934 or
Section 203(e) or (f) of the Investment Advisers Act of 1940 that:

 

·suspends or revokes the undersigned’s registration as a broker, dealer,
municipal securities dealer or investment adviser;

·places limitations on the activities, functions or operations of the
undersigned; or

·bars the undersigned from being associated with any entity or from
participating in the offering of any penny stock?

___Yes                        No

 

e.Certain SEC cease-and-desist orders. Is the undersigned subject to any SEC
order entered within the last five years that orders the undersigned to cease
and desist from committing or causing a violation or future violation of:

 

·any scienter-based anti-fraud provision of the federal securities laws,
including without limitation Section 17(a)(1) of the Securities Act of 1933,
Section 10(b) of the Securities Exchange Act of 1934 and Rule 10b-5 thereunder,
Section 15(c)(1) of the Securities Exchange Act of 1934 and Section 206(1) of
the Investment Advisers Act of 1940, or any other rule or regulation thereunder;
or

·Section 5 of the Securities Act of 1933?

___Yes                        No

 

f.Suspension or expulsion from self-regulatory association membership or
association with a self-regulatory association member. Is the undersigned
suspended or expelled from membership in, or suspended or barred from
association with a member of, a registered national securities exchange or a
registered national or affiliated securities association for any act or omission
to act constituting conduct inconsistent with just and equitable principles of
trade?

 

___Yes                        No

 

g.Stop orders and orders suspending the Reg. A exemption. Has the undersigned
filed (as a registrant or issuer), or was the undersigned or was the undersigned
named as an underwriter in, any registration statement or Regulation A offering
statement filed with the SEC that, within the last five years, was the subject
of a refusal order, stop order, or order suspending the Regulation A exemption,
or is the subject of an investigation or proceeding to determine whether a stop
order or suspension order should be issued?

 

___Yes                        No

 

 

EXHIBIT C-3

 



 

 

h.U.S. Postal Service false representation orders. Is the undersigned subject to
a United States Postal Service false representation order entered within the
last five years, or is the undersigned subject to a temporary restraining order
or preliminary injunction with respect to conduct alleged by the United States
Postal Service to constitute a scheme or device for obtaining money or property
through the mail by means of false representations?

 

___Yes                        No

 

i.Further information. If you answered “Yes” to any of the questions above, or
if there is any other information that may be relevant (e.g., threatened, active
or pending proceedings; matters of potential or uncertain applicability; etc.),
please provide relevant descriptions and details or contact the person indicated
in the introductory paragraphs to discuss.

 

 

Please sign and date the questionnaire on the SIGNATURE page

 

SIGNATURE

 

The information furnished in response to this questionnaire is true and correct,
and the undersigned acknowledges that the Company and its counsel are relying on
the truth and accuracy of such information to comply with applicable securities
laws. The undersigned agrees to notify the Company promptly of any changes in
such information.

 

 

_________________________________

(Print Name)

 

_________________________________

(Signature)

 

_________________________________

(Print name of signatory if applicable)

 

_________________________________

(Print title of signatory, if applicable)

 

_________________________________

(Date)

 

 



EXHIBIT C-4

